DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven L. Nichols (Reg# 40,326) on August 30, 2022.
The application has been amended as follows: 
Claim 13 is amended to read:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processor of a computing device, cause the processor to: detect an activation of a privacy mode of a display of the computing device, the display comprising a light emitting diode (LED) package having an orientation towards a liquid crystal panel to provide a first viewing angle of the display in a normal mode; and in response to detecting the activation of the privacy mode, rotate the LED package to a first angle [[of]]greater than 0 and up to 75 degrees and hold the LED package stationary at that first angle [[of]]greater than 0 and up to 75 degrees to change a light direction of the LED package to provide a second viewing angle of the display, wherein the second viewing angle is narrower than the first viewing angle.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 7 element limitations as amended, or the combination of all claim 13 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of wherein, in the second orientation, some LEDs of the LED package have intersecting optical axes.  In addition, in regard to claim 7 the prior art of record at least does not expressly teach concept of wherein, in the second orientation, the LED is rotated toward the vertical center viewing portion of the liquid crystal panel so that an optical axis of the LED intersects the vertical center viewing portion of the liquid crystal panel.  Moreover, in regard to claim 13 the prior art of record at least does not expressly teach concept of in response to detecting the activation of the privacy mode, rotate the LED package to a first angle greater than 0 and up to 75 degrees and hold the LED package stationary at that first angle greater than 0 and up to 75 degrees to change a light direction of the LED package to provide a second viewing angle of the display, wherein the second viewing angle is narrower than the first viewing angle.  Therefore, independent claims 1, 7, and 13 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621